Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Otsuka (US 6,059,569).
Regarding claim 1-4, 6-7, and 10, Ushiyama discloses a device for detection in a root canal in FIG. 10 comprising: a measurement electrode group (19/13) including a plurality of measurement electrodes (19a/b) which are inserted into the root canal; a subject electrode (12) which is disposed on a part of a body of the subject (10); and a power supply (14/15) which sequentially switches (via 17) and applies input signals for measurement to each of the measurement electrodes of the measurement electrode group (Col. 3, lines 1-40), wherein the lateral branch detection device detects the condition of the lateral branch extending from the root canal to a periodontal ligament space based on a plurality of measurement datasets sequentially detected between the measurement electrodes and the subject electrode based on the input signals for measurement from the power supply (construed as intended use, Col. 4- col.5 line 32; as such is capable of detecting the apical constriction based on changes in the voltmeters/sound volume during insertion of the probe. As the probe was inserted past a lateral branch (void where voltage would change) the changes in voltage would indicate to the user the location and presence of openings just like the apical constriction. The plurality of measurement data sets from the 
Ushiyama fail(s) to teach having one or more different frequencies of the power supply.
However, Otsuka teaches an endodontic device in FIGS. 1-9 wherein two frequencies are used and a difference between the frequencies provides treatment feedback (Col. 6, lines 44-59, “the difference in output level between the 500hz (first frequency) signal and the 2000 hz (second frequency) signal is relatively low. In other words, environmental impedance z2 has a little effect on the equivalent circuit shown in IFG. 3c. this means that the environmental impedance z2 particularly brings a large effect on the portion close to the apical position.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring having one or more different frequencies of the power supply, as taught by Otsuka, for the purpose of using various frequencies to determine treatment characteristics of the root canal.
Regarding claims 8-9, Ushiyama discloses the claimed invention substantially as claimed as set forth above.

However, Otsuka teaches an endodontic device in FIGS. 1-9 wherein two frequencies are used and a difference between the frequencies provides treatment feedback (Col. 6, lines 44-59, “the difference in output level between the 500hz (first frequency) signal and the 2000 hz (second frequency) signal is relatively low. In other words, environmental impedance z2 has a little effect on the equivalent circuit shown in IFG. 3c. this means that the environmental impedance z2 particularly brings a large effect on the portion close to the apical position.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama, by requiring (claim 8) wherein the input signals for measurement are input signals for measurement having two frequencies, and the measurement datasets include relative value between two measurement datasets sequentially detected based on the input signals for measurement having two frequencies; (claim 9) wherein the relative value is one of a difference and a ratio between the two measurement datasets, as taught by Otsuka, for the purpose of using various frequencies to determine treatment characteristics of the root canal.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama (US 4,447,206) in view of Otsuka (US 6,059,569) further in view of Ioannidis (US 2014/0120492).
Regarding claim 5, Ushiyama/Otsuka discloses the claimed invention substantially as claimed as set forth above.

However, Ioannidis teaches an electrode probe in FIG. 10 with four electrodes (64/66 two pairs shown at two separate longitudinal heights; [0054]) disposed as bands on the probe which would be perpendicular to a root canal axis direction (construed as a longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ushiyama/Otsuka, by requiring wherein the measurement electrodes of the measurement electrode group are disposed on a plane substantially perpendicular to a root canal axis direction, as taught by Ioannidis, for the purpose of having two data points at two different heights along a longitudinal axis. 
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
On page 11 and 13, applicant argues that Ushiyama/Otsuka fails to disclose “a power supply which sequentially switches and applies input signals for measurement having one or more different frequencies to each of the measurement electrodes of the measurement electrode group” However, such is addressed in the 35 USC 103 rejection as taught by Otsuka above in the new grounds of rejection. The “supplying of a frequency signal” of Otsuka is construed as a power supply as power is required to supply a frequency.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/3/2022